Case 2:18-cr-00678-SJF-AYS Document 3 Filed 12/19/18 Page 1 of 4 PageID #: 10


                                                                                    Ff LED
ALB:CPK                                                                         rN CLERK'S OFFICr=
                                                                          U.S. DISTRICT r.-...! 'P.T FO.N.Y.
F.#2018R02155

UNITED STATES DISTRICT COURT                                              *      DEC 1 9 2018           *
EASTERN DISTRICT OF NEW YORK
                                                                          LONG ISLAND OFFICE
---------------------------X

UNITED STATES OF AMERICA                               INDICTMENT

       - against -                                     Cr. No. _ _ _ _ _ _ _ _ __
                                                       {T. 18, U.S.C., §§ 981 (a)(l )(C),
ALEXIS LAGUERRA,                                        1512(k), 2113(b), 2 and 3551 et~.;
RAYMOND SOTO,                                           T. 21, U.S.C., § 853(p); T. 28, U.S.C.,
    also known as "Rambo," and                          § 2461(c))
RAYMOND SOTO,
    also known as "Razor,"
                                                         CR               18              67 8
                        Defendants.
                                                                   FEUERSTEIN, J
---------------------------X

THE GRAND JURY CHARGES:                                                SHIELDS, ,.11 . ,
                                      INTRODUCTION

              At all times relevant to this Indictment, unless otherwise indicated:

               1.     The defendant ALEXIS LAGUERRA was a resident of Brooklyn,

New York and an employee of Gardaworld ("Garda"), a corporation that operated armored

cars carrying cash and other valuables from one location to another.

              2.     The defendant RAYMOND SOTO, also known as '"Rambo," was a

resident of Queens, New York.

              3.     The defendant RAYMOND SOTO, also known as '"Razor," was a

resident of Queens, New York. The defendant RAYMOND SOTO, also known as "Razor,"

was the father of the defendant RAYMOND SOTO, also known as "Rambo."
Case 2:18-cr-00678-SJF-AYS Document 3 Filed 12/19/18 Page 2 of 4 PageID #: 11
                                                                                                   2

                                            COUNT ONE
                                           (Bank Larceny)

                 4.       On or about November 2, 2018, within the Eastern District of New

York, the defendants ALEXIS LAGUERRA, RAYMOND SOTO, also known as "Rambo,"

and RAYMOND SOTO, also known as '~Razor," together with others, did knowingly and

intentionally take and carry away, with intent to steal and purloin, money exceeding $1,000

belonging to and in the care, custody, control, management and possession of HSBC Bank

USA, N.A., the deposits of which were insured by the Federal Deposit Insurance

Corporation.

                (Title 18, United States Code, Sections 2113(b), 2 and 3551 et seq.)

                                           COUNT TWO
                                  (Conspiracy to Obstruct Justice)

                5.       On or about November 2, 2018, within the Eastern District of New

York, the defendants ALEXIS LAGUERRA and RAYMOND SOTO, also known as

"Rambo," together with others, did knowingly, intentionally and corruptly conspire to alter,

destroy, mutilate and conceal a record, document and other object, to wit: an iPhone 5s and

the records contained therein, with the intent to impair the object's integrity and availability

for use in an official proceeding, contrary to Title 18, United States Code, Section 1512(c)( 1).

                      (Title 18, United States Code, Sections 1512(k) and 3551 et seq.)

               CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

                6.       The United States hereby gives notice to the defendants charged in

Count One that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461 ( c ), which require any person convicted of such offense to forfeit
Case 2:18-cr-00678-SJF-AYS Document 3 Filed 12/19/18 Page 3 of 4 PageID #: 12
                                                                                                   3

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of to such offense.

                7.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                       (a)    cannot be located upon the exercise of due diligence;

                       (b)    has been transferred or sold to, or deposited with, a third party;

                       (c)    has been placed beyond the jurisdiction of the Court;

                      (d)     has been substantially diminished in value; or

                      ( e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461 (c))


                                                                  A TRUE BILL


                                                     7~{?)7~
                                                                 FOREPERSON

   (2.~f~~
RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                       Case 2:18-cr-00678-SJF-AYS Document 3 Filed 12/19/18 Page 4 of 4 PageID #: 13

"'   F.#: 2018R02ISS
     FORM DBD-34                 No.
     JUN.85


                                             UNITED STATES DISTRICT COURT
                                                          EASTERN District of NEW YORK

                                                                  CRIMINAL DIVISION

                                                   THE UNITED STATES OF AMERICA
                                                                              \'S.



                                     ALEXIS LAGUERRA, RAYMOND SOTO, JR. AND RAYMOND
                                                        SOTO, SR.,
                                                                                                       Defendants.


                                                                    INDICTMENT
                                  (T. 18, U.S.C., §§ 98l(a)(l)(C), 1512(k), 2113(b), 2 and 3551 et fil:9..; T.
                                                 21, U.S.C § 853(p); T. 28, U.S.C. § 2461{c))


                                        A1ruebill.?211i~        _y mld1J1t1,.P ___________ _               Foreperson


                                  Filed in open court this _______ _______ ___ day,

                                  of _____________ A.D. 20 ____ ....... .


                                                                                                                Clerk


                                  Bail,$ __________ _



                                                Cl,arles P. Kelly, Assistant U.S. Attomey (631) 715-7866
